PEE, CURIAM.
Leave granted petitioner to file a petition for a writ of mandamus directed to the District Court of the United States for the Western District of North Carolina, at Charlotte, requiring said District Court to hear and determino a case in that court entitled J. Glenn Smith, Executor of Robert G. Smith, et a,L, Plaintiffs, v. Travelers’ Protective Association of America, Defendant.
Upon application of petitioner, the petition for writ of mandamus is dismissed, with costs. Order filed.